Citation Nr: 0948021	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-33 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, for 
accrued benefits purposes.

2.  Entitlement to service connection for diabetic 
retinopathy, also claimed as bilateral blindness, for accrued 
benefits purposes.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, for accrued 
benefits purposes.

4.  Entitlement to an increased rating for service-connected 
diabetes mellitus, currently rated 20 percent disabling, for 
accrued benefits purposes. 

5.  Entitlement to special monthly compensation (SMC) based 
on aid and attendance or housebound status, for accrued 
benefits purposes.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to June 
1975.  He died in December 2004.  The appellant is the 
Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant was scheduled to appear for a videoconference 
hearing in January 2009.  However, she failed to report for 
this hearing and provided no explanation for her failure to 
report.  Her hearing request, therefore, is deemed withdrawn.  

The Board remanded the claim in February 2009 for further 
development and consideration. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In March 2004, the Veteran submitted an application for VA 
compensation benefits.  In an October 2004 rating decision, 
the RO denied the issues listed on the cover page of this 
decision.  In December 2004, prior to the expiration of the 
appeal period, the Veteran died.  The following month, the 
appellant submitted a timely application for accrued 
benefits.  The RO denied the claim based on the absence of a 
claim pending at the time of the Veteran's death.  

The claims were remanded to the AMC for adjudication on the 
merits as the Veteran had a claim pending at the time of his 
death.  The appellant was to be provided with appropriate 
notice which included an explanation as to the evidence and 
information required to substantiate her claims for accrued 
benefits, and the information or evidence needed to establish 
a disability rating and effective date, as outlined by the U. 
S. Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The case was returned with a cover page stating "[p]ursuant 
to the recent Court decision in which Vazquez-Flores v. Peake 
was overturned, this file is being recertified."  The AMC is 
correct that Vazquez-type notice need not be given, however, 
the appellant is still entitled to notice pertaining to 
accrued benefits, and the information or evidence needed to 
establish a disability rating and effective date. More 
importantly, the appellant is entitled to have the accrued 
benefits claims adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), which 
includes an explanation as to the 
evidence and information required to 
substantiate her claims for accrued 
benefits, as well as the information or 
evidence needed to establish a disability 
rating and effective date.

2.  Then adjudicate the accrued benefits 
claims.  If any benefit sought remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

